IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                        )
                                         )
            v.                           )        I.D. No. 1503016361
                                         )
JOSHUA SCRUGGS,                          )
                                         )
            Defendant.                   )

                                   OPINION

                         Date Submitted: January 15, 2016
                          Date Decided: January 22, 2016

     Upon Defendant’s Motion to Suppress Custodial Statement: DENIED.

Periann Doko, Deputy Attorney General, Julie Finocchiaro, Deputy Attorney
General, Delaware Department of Justice, 820 North French Street, Wilmington,
DE 19801, Attorneys for the State.

Patrick J. Collins, Esquire, Colleen E. Durkin, Esquire, Collins & Associates, 716
North Tatnall Street, Suite 300, Wilmington, DE 19801, Attorney for Defendant.


JURDEN, P.J.
                               I. INTRODUCTION

      Before the Court is Defendant Joshua Scruggs’s Motion to Suppress

Custodial Statement. The Court held a suppression hearing on January 15, 2016,

and has reviewed the briefs submitted by the parties and the videotaped interview

at issue.   For the reasons set forth below, Defendant’s Motion to Suppress

Custodial Statement is DENIED.

                               II. BACKGROUND

      On March 22, 2015, officers from the New Castle County Police Department

(“NCCPD”) were called to a shooting at Rogers Manor Park in New Castle,

Delaware. On arrival, officers found Miguel Escobar and Jose Padilla-Gonzales in

a GMC Sierra suffering from gunshot wounds.           Escobar and Padilla were

immediately transported to the hospital. A third occupant of the vehicle, Axel

Cruz, was transported to the NCCPD headquarters.

      The initial police investigation revealed that Brandon Kasinath was meeting

Escobar to consummate a marijuana sale. Kasinath and another male allegedly got

into the Sierra and pulled out a handgun. At the same time, two other men

allegedly stood outside of the Sierra with shotguns. Someone then fired shots into

the Sierra, injuring Escobar and Padilla.

      As the investigation progressed, the police learned that Kasinath and several

other individuals met earlier that day at 136 Stamm Boulevard, the home of Carlos


                                            2
Hernandez, where they allegedly passed around two shotguns and a handgun, and

planned to rob Escobar.

      On March 25, 2015, three days after the shooting, Detective John Ziemba,

the Chief Investigating Officer, asked Detective Sendek and Detective DiSabatino

of the NCCPD to locate Defendant Joshua Scruggs (“Scruggs”) and ask Scruggs if

he would be willing to come to the NCCPD police headquarters for a formal

interview with Detective Ziemba. Although Scruggs was not considered a suspect

at the time, Detective Ziemba had information that Scruggs was at 136 Stamm

Boulevard on the day of the shooting, and he wanted to talk to Scruggs about who

else was there and what Scruggs heard or observed.

      The officers went to Scruggs’s house and made the request. The officers

also told Scruggs that if he wished he could drive himself, but Scruggs elected to

accompany the officers in an unmarked police car. Detective Sendek testified that

if Scruggs had indicated that he did not want to go to police headquarters, the

officers would have left.

      Detective Sendek testified that he was not certain if Scruggs was patted

down for weapons, but it is his standard practice to conduct a safety pat down for

weapons before anyone is transported in his police car. Detective Sendek’s police

car did not have a shield or barrier between the driver and passenger

compartments.


                                        3
      Upon arriving at the NCCPD headquarters around 9:20 a.m., Scruggs

followed Detective DiSabatino through the main lobby entrance. According to

Detective Sendek, individuals who are suspects or in custody are escorted through

an entrance in the back of the building, which leads directly to the processing and

cell block area. Scruggs was not handcuffed and remained in possession of all of

his belongings.

      Scruggs followed Detective DiSabatino to an interview room where he was

left alone for about fifteen minutes until Detective Ziemba commenced the

interview at approximately 9:39 a.m..       After obtaining Scruggs’s background

information, Detective Ziemba began to question Scruggs about his whereabouts

on March 22, 2015, and the various people he was with that day.

      Approximately one hour into the interview, Detective Ziemba administered

Miranda warnings, and Scruggs signed a Miranda waiver form. The interview

continued for approximately three more hours, during which time Scruggs

admitted that guns were present at Carlos’ house. Scruggs also told Detective

Ziemba who had the guns, how the robbery was planned, and who was present

during the shooting.

      Scruggs was arrested later that day, along with co-defendants Hernandez,

Kasinath, Kaleef Smyre, and Jorge Reza-Ayala.         Scruggs was charged with

Attempted Murder First Degree, Robbery First Degree, Assault Second Degree,


                                        4
Conspiracy First Degree, Conspiracy Second Degree, twelve counts of Possession

of a Firearm During the Commission of a Felony, and Criminal Mischief.

                             III. PARTIES’ CONTENTIONS

         Scruggs moves to suppress his entire March 25, 2015 statement, arguing that

it was obtained in violation of the Fifth Amendment of the United States

Constitution.       Scruggs argues that he was interrogated for over an hour and

provided incriminating information before being advised of his Miranda rights.

Scruggs contends that under Missouri v. Seibert 1 and State v. Mattison, 2 the mid-

interrogation Miranda warning is unconstitutional and cannot cure the statement he

gave pre-Miranda. In response, the State argues that Scruggs was never subject to

a custodial interrogation and that Siebert and Mattison are not applicable because

Detective Ziemba did not use the two-tiered interrogation scheme at issue in those

cases.

                                     IV. DISCUSSION

         The Fifth Amendment to the United States Constitution provides that no

person “shall be compelled in any criminal case to be a witness against himself.”

In Miranda v. Arizona, the United States Supreme Court extended the right against

self-incrimination to any person suspected of a crime who is subjected to custodial



1
    Missouri v. Seibert, 542 U.S. 600 (2004).
2
    State v. Mattison, 2005 WL 406342 (Del. Super. 2005).
                                                5
interrogation. 3

       A law enforcement officer’s obligation to administer Miranda warnings

attaches only in the context of a “custodial interrogation.” 4                        A custodial

interrogation is “questioning initiated by law enforcement officers after a person

has been taken into custody or otherwise deprived of his freedom of action in any

significant way.” 5 The Court must review the totality of the circumstances, and the

“initial determination of custody depends on the objective circumstances of the

interrogation, not on the subjective views harbored by either the interrogating

officers or the person being questioned.” 6

       The fact that the questioning occurs in a police station does not

automatically make it custodial. 7             “[T]he legal standard used to determine

‘custody’ for Miranda purposes is whether there was a formal arrest or restraint on

3
   Miranda v. Arizona, 384 U.S. 436 (1966).
4
  Marine v. State, 607 A.2d 1185, 1191–92 (Del. 1992).
5
  Miranda, 384 U.S. at 444.
6
  Stansbury v. California, 511 U.S. 318, 323 (1994).
7
   Oregon v. Mathiason, 429 U.S. 492, 492–95 (1977) (“[A] noncustodial situation is not
converted to one in which Miranda applies simply because a reviewing court concludes that,
even in the absence of any formal arrest or restraint on freedom of movement, the questioning
took place in a ‘coercive environment.’ Any interview of one suspected of a crime by a police
officer will have coercive aspects to it, simply by virtue of the fact that the police officer is part
of a law enforcement system which may ultimately cause the suspect to be charged with a crime.
But police officers are not required to administer Miranda warnings to everyone whom they
question. Nor is the requirement of warnings to be imposed simply because the questioning
takes place in the station house, or because the questioned person is one whom the police
suspect. Miranda warnings are required only where there has been such a restriction on a
person’s freedom as to render him ‘in custody.’ It was that sort of coercive environment to
which Miranda by its terms was made applicable, and to which it is limited.”); Chao v. State, 604
A.2d 1351, 1355–56 (Del. 1992) overruled on other grounds by Williams v. State,
818 A.2d 906 (Del. 2002).
                                                  6
freedom of movement of the degree associated with a formal arrest.” 8 “In the

absence of a formal arrest, the determination that there has been a restraint on

freedom of movement to a degree that would trigger Miranda turns on whether a

reasonable person, in the suspect’s position, would believe himself or herself to be

in custody or deprived of his or her freedom in a significant way.” 9

          Under the totality of the circumstances, the Court finds that Scruggs was not

in custody prior to the time when Detective Ziemba administered Miranda

warnings. Scruggs voluntarily came to the police headquarters and knew he was

going there for an interview with Detective Ziemba.                 Although Scruggs was

transported in an unmarked police car, Scruggs was told that if he wished he could

drive himself. Scruggs voluntarily elected to accompany the officers in the police

car. 10


8
  Schellinger v. State, 2000 WL 1587950, at *1 (Del. 2000) (citing Stansbury, 511 U.S. at 1528–
29); Marine, 607 A.2d at 1192.
9
  State v. Wright, 2009 WL 3068914, at *4 (Del. Super. 2009); Chao, 604 A.2d at 1355 (“[I]n the
absence of an actual arrest the critical variable in defining ‘custody’ is the extent to which a
particular detention resembles an actual arrest.”).
10
   California v. Beheler, 463 U.S. 1121 (1983) (holding Miranda warnings were not required
where the defendant, although a suspect, was not placed under arrest, voluntarily came to police
station, and was allowed to leave unhindered after brief interview); Chao, 604 A.2d at 1356–57
(holding that the defendant was not subject to custodial interrogation even though the defendant
was escorted from her home to the police station); State v. Davis, 2002 WL 1463105, at *2 (Del.
Super. 2002) (holding that the defendant was not subject to custodial interrogation when he
accompanied the police officers to the police station, was not told he was under arrest, was not
handcuffed, was given breaks when requested, and was allowed to return home when he
wanted); Wright, 2009 WL 3068914, at *4–5 (holding that the defendant was not in custody
when the defendant voluntarily accompanied officers back to the police station, was patted down
for weapons, was never handcuffed, remained in possession of his cell phone, and the interview
door was not locked); State v. Sumner, 2003 WL 21963008, at *11 (Del. Super. 2003) (holding
                                               7
       Upon arriving at the NCCPD headquarters, Scruggs followed Detective

DiSabatino through the main lobby entrance and was left alone in the interview

room until Detective Ziemba commenced the interview.                       Scruggs was not

handcuffed, deprived of his belongings, or processed in any way that would lead a

reasonable person in that situation to believe that he or she was in custody or

otherwise deprived of his or her freedom of action in any significant way. The

interview door was not locked, Scruggs was not restrained, and Scruggs did not ask

to leave or indicate that he wanted to leave. Detective Ziemba was the only officer

present for the entire interview, the tone of the interview was conversational, and

the pre-Miranda portion of the interview was only an hour long with two breaks,

during which Scruggs was left alone in the interview room.

       Several times during the interview Detective Ziemba told Scruggs that he

knew he was lying and advised Scruggs about the importance of being truthful.

For example, Detective Ziemba told Scruggs, “if you keep lying you will be in

worse trouble,” “help yourself out, it’s every man for himself,” and “you could get

arrested for lying to me.” Scruggs argues that no reasonable person subject to this

aggressive line of questioning would feel free to leave.




that the defendant was not in custody when the defendant voluntarily agreed to accompany
officers to the police station, was patted down for weapons, was never handcuffed, did not ask to
leave, and the interview door was not locked).
                                               8
       “When there is no formal arrest, another aspect of the inquiry is whether the

police resorted to psychological pressure or deception sufficient to transform an

interview into a custodial interrogation.” 11 However, “police tactics which can be

described as ‘coercive’ do not of themselves change the nature of an interview.” 12

“Miranda warnings are only required when a person’s freedom has been

sufficiently restricted so as to amount to custody.” 13

       Under the totality of the circumstances surrounding the interview, after

reviewing the testimony provided at the suppression hearing, and the videotaped

interview, the Court does not find that Detective Ziemba’s line of questioning,

wherein he accused Scruggs of lying, transformed the interview into a custodial

interrogation such that a reasonable person, in Scruggs’s position, would believe he

was in custody or deprived of his freedom in a significant way. Although Scruggs

was not overly forthcoming, he remained calm, did not appear frustrated, did not

indicate that he wanted the questioning to end, or that he wanted to leave. Both

Detective Ziemba and Scruggs’s tone and demeanor remained conversational,

Detective Ziemba remained seated, Scruggs was not restrained in any way, and

Scruggs was left alone in the interview room during two breaks. 14


11
    State v. Aiken, 1992 WL 301739, at *2 (Del. Super. 1992); State v. Alexander, 1994 WL
150862, at *4–6 (Del. Super. 1994).
12
   Id. (citing Mathiason, 429 U.S. at 495).
13
   Chao, 604 A.2d at 1356 (citing Mathiason, 429 U.S. at 495).
14
   Mathiason, 429 U.S. at 495–96 (“The officer’s false statement about having discovered [the
defendant’s] fingerprints at the scene . . . has nothing to do with whether [the defendant] was in
                                                9
       Scruggs relies on Seibert and Mattison to argue that the mid-interrogation

Miranda warning cannot cure the statement he gave pre-Miranda. However, both

Seibert and Mattison are distinguishable from the present case. In Seibert, the

interrogating officer intentionally withheld Miranda warnings as an interrogation

technique until the defendant gave a confession. 15 The interrogating officer then

elicited a subsequent confession following the Miranda warnings.16 The United

States Supreme Court held that this two-tiered interrogation scheme was

unconstitutional and provided the following factors in considering whether mid-

stream interrogation Miranda warnings would be effective: “the completeness and

detail of the questions and answers in the first round of interrogation, the

overlapping content of the two statements, the timing and setting of the first and

the second, the continuity of police personnel, and the degree to which the

interrogator’s questions treated the second round as continuous with the first.” 17

       Similarly, in Mattison, the issue before the Court was whether a mid-

interrogation Miranda warning could cure a prior confession given without proper

Miranda warnings. In Mattison, the defendant was taken into custody following a

custody for purposes of the Miranda rule.”); Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)
(“Instead of pressuring Alvarado with the threat of arrest and prosecution, she appealed to his
interest in telling the truth and being helpful to a police officer.”); United States v. LeBrun, 363
F.3d 715, 721 (8th Cir. 2004) (“[T]he coercive aspects of a police interview are largely irrelevant
to the custody determination except where a reasonable person would perceive the coercion as
restricting his or her freedom to depart.”).
15
   Seibert, 542 U.S. at 605–06.
16
   Id.
17
   Id. at 615–16.
                                                10
traffic stop and was questioned in an interrogation room about his alcohol and drug

consumption prior to that traffic stop. 18 Mattison responded that he had been

drinking, had consumed three bags of heroin, and “that he committed crimes to get

the drugs.” 19    The interrogating officer then issued Miranda warnings and

questioned Mattison regarding these newly discovered crimes. 20 Applying the

Seibert factors, the Court concluded that the mid-interrogation Miranda warnings

could not cure Mattison’s first statement, and reasoned that, “the post-Miranda

warnings [could not] function effectively because the second confession was not

separate and distinct from the first line of questioning.” 21

       In the present case, Scruggs was not subject to a custodial interrogation prior

to being advised of his Miranda rights, and Detective Ziemba did not use a two-

tiered interrogation approach to elicit an incriminating response before Scruggs

was advised of his Miranda rights. Detective Ziemba had reason to believe that

Scruggs was at Carlos’ house the day of the shooting and Detective Ziemba’s pre-

Miranda questions focused on what happened at Carlos’ house and the people who

were there.      Detective Ziemba administered Miranda warnings once Scruggs

positively identified Brandon Kasinath, an individual suspected to be involved in

the shooting. After Scruggs signed a Miranda waiver form, Detective Ziemba
18
   Mattison, 2005 WL 406342, at * 1.
19
   Id.
20
   Id.
21
   Id. at *3.


                                           11
began asking questions about firearms at Carlos’ house, the robbery, and the

shooting.

                               V. CONCLUSION

      Based on the totality of the circumstances, Scruggs was not in custody prior

to being advised of his Miranda rights and, therefore, the interrogating officer was

not required to administer Miranda warnings. Scruggs was not formally arrested

and there was no restraint on Scruggs’s freedom of movement to a degree that

would lead a reasonable person, in Scruggs’s position, to believe he was in custody

or deprived of his freedom in any significant way. For the foregoing reasons,

Defendant’s Motion to Suppress Custodial Statement is DENIED.

      IT IS SO ORDERED.




                                             Jan R. Jurden, President Judge




                                        12